SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

376
CA 14-00548
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


JUDY L. GUYETTE AND RANDY GUYETTE,
PLAINTIFFS-APPELLANTS,

                      V                                             ORDER

ONEIDA FINANCIAL CORP., DEFENDANT-RESPONDENT.


ALEXANDER & CATALANO, LLC, ROCHESTER, D.J. & J.A. CIRANDO, ESQS.,
SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.

COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (DONALD S. DIBENEDETTO OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered May 31, 2013. The order granted
defendant’s motion for summary judgment dismissing plaintiffs’
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 20, 2015                      Frances E. Cafarell
                                                Clerk of the Court